DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-6, 9, 11-13 and 21-30 remain pending in the application.
Applicant’s arguments regarding the rejection of claims 1-4, 6, 10-11 and 13 under 35 USC 102 as being anticipated by Anderson have been fully considered, but are not persuasive. The Applicant argues “the bearing housing disclosed in Anderson cannot be both the claimed bearing housing and the claimed case”. The Office respectfully disagrees. While the bearing housing and sealing assembly case appear to be part of a monolithic component, the sealing assembly case is a distinct subsection of the bearing housing with its own distinguishing features. These features include shoulders that cooperate with collars 228a, 238a to separate the sealing assembly from other areas of the bearing housing. 
The Applicant further argues that elements 228a and 238a cannot generally indicate first and second ends of the sealing assembly case. Following the arguments above, it is maintained that the collars 228a and 238a generally indicate where the sealing assembly is contained. 
Applicant’s arguments regarding the rejection of claims 1-6, 9-11 and 13 under 35 USC 102 as being anticipated by Chandramohanan have been fully considered, but are not persuasive. The Applicant argues “the shaft 22 of Chandramohanan cannot be both the claimed shaft and the claimed isolator”. The shaft flange 62 in Chandramohanan is an isolator that is distinct from the rest of the shaft by virtue of being radially outward and axially forward of the main shaft body. The isolator presents a separate sealing surface 60 to the sealing ring 40. The rejections are maintained.
Claim Objections
Claim 26 is objected to because of the following informalities: “press-generating” should read “pressure-generating”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27-28 recite “generally L-shaped” and “generally Z-shaped”. It is not possible to determine the metes and bounds of a general shape. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 10-11, 13, 21-23 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US3258199).

    PNG
    media_image1.png
    670
    1088
    media_image1.png
    Greyscale

Regarding claim 1, Anderson teaches (Fig. 3) a turbocharger for delivering compressed air to an internal combustion engine, said turbocharger comprising: a shaft (210a) extending along an axis between a first shaft end (generally 220) and a second shaft end (generally 276); a turbine wheel (204) coupled to said first shaft end of said shaft; a bearing housing (see annotated Fig. 3) disposed about said shaft and defining a bearing housing interior (Fig. 3); a turbine housing (generally 226) disposed about said turbine wheel and defining a turbine housing interior (226); and a sealing assembly (generally 240a) for sealing said bearing housing interior and said turbine housing interior, said sealing assembly comprising; a case (see annotated Fig. 3) disposed about said shaft and extending along said axis between a first case end (generally 228a) proximate to said turbine wheel and a second case end (generally 238a) distal from said turbine wheel; a ring (246a) disposed between said shaft and said case such that said ring is unobstructed by said case radially between said shaft and said ring, said ring presents a first sealing surface (facing element 248a) facing said turbine wheel; and a deformable component (244a) coupled to said second case end of said case and to said ring, and moveable with said ring to seal said bearing housing interior and said turbine housing interior; and an isolator (248a) coupled to said shaft and presenting a second sealing surface (facing element 246a) contactable with said first sealing surface of said ring to seal said bearing housing interior and said turbine housing interior.
Regarding claim 2, Anderson teaches (Fig. 3) said case at said first case end has a lip (see annotated Fig. 3) extending radially away from said axis and directly coupled to said bearing housing to prevent said case from moving axially away from said turbine wheel.
Regarding claim 3, Anderson teaches (Fig. 3) said deformable component is configured to bias said ring toward said turbine wheel.
Regarding claim 4, Anderson teaches (Fig. 3) said second case end of said case extends radially inward toward said shaft (the second case end has radial thickness, and also has a seal member 238a extending radially inward).
Regarding claim 6, Anderson teaches (Fig. 3) said shaft defines a seating groove (see annotated Fig. 3), wherein said sealing assembly further comprises a piston ring (240a) disposed between said case and said shaft, and at least partially in said seating groove.
Regarding claim 11, Anderson teaches (Fig. 3) said isolator and said shaft together define an insulating cavity therebetween to further seal said bearing housing interior and said turbine housing interior (the isolator is hollow and defines the insulating cavity).
Regarding claim 13, Anderson teaches (Fig. 3) said isolator is fixedly coupled to said shaft.
Regarding claim 21, Anderson teaches (Fig. 3) said first sealing surface of said ring is flat.
Regarding claim 22, Anderson teaches (Fig. 3) said second sealing surface of said isolator is flat.
Regarding claim 23, Anderson teaches (Fig. 3) said first sealing surface of said ring is moveable away from said second sealing surface of said isolator to form a gap therebetween (the ring is capable of moving away by virtue of the spring 244a). 
Regarding claim 27, Anderson teaches (Fig. 3) said isolator in cross-section is generally L-shaped. 
Regarding claim 28, Anderson teaches (Fig. 3) said isolator in cross-section is generally Z-shaped.
Regarding claim 29, Anderson teaches (Fig. 3) said isolator is rotationally coupled with said shaft such that said isolator rotates with said shaft. 
Claims 1-6, 9-11, 13 and 21-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chandramohanan et al. (US2020/0325908).
Regarding claim 1, Chandramohanan teaches (Fig. 4) a turbocharger for delivering compressed air to an internal combustion engine, said turbocharger comprising: a shaft (22) extending along an axis between a first shaft end (generally 24) and a second shaft end (generally 22); a turbine wheel (24) coupled to said first shaft end of said shaft; a bearing housing (14) disposed about said shaft and defining a bearing housing interior; a turbine housing (generally 12) disposed about said turbine wheel and defining a turbine housing interior (Fig. 4); and a sealing assembly (Fig. 4) for sealing said bearing housing interior and said turbine housing interior, said sealing assembly comprising; a case (72) disposed about said shaft and extending along said axis between a first case end (generally 74) proximate to said turbine wheel and a second case end (generally 78) distal from said turbine wheel; a ring (40) disposed between said shaft and said case such that said ring is unobstructed by said case radially between said shaft and said ring, wherein said ring presents a first sealing surface (60) facing said turbine wheel; and a deformable component (42) coupled to said second case end of said case and to said ring, and moveable with said ring to seal said bearing housing interior and said turbine housing interior; and an isolator (62) coupled to said shaft and presenting a second sealing surface (64) contactable with said first sealing surface of said ring to seal said bearing housing interior and said turbine housing interior.
Regarding claim 2, Chandramohanan teaches (Fig. 4) said case at said first case end has a lip (74) extending radially away from said axis and directly coupled to said bearing housing to prevent said case from moving axially away from said turbine wheel.
Regarding claim 3, Chandramohanan teaches (Fig. 4) said deformable component is configured to bias said ring toward said turbine wheel.
Regarding claim 4, Chandramohanan teaches (Fig. 4) said second case end of said case extends radially inward toward said shaft.
Regarding claim 5, Chandramohanan teaches (Fig. 4) said deformable component is disposed between said shaft and said case such that said deformable component is unobstructed by said case radially between said shaft and said deformable component.
Regarding claim 6, Chandramohanan teaches (Fig. 4) said shaft defines a seating groove (32), wherein said sealing assembly further comprises a piston ring (34) disposed between said case and said shaft, and at least partially in said seating groove.
Regarding claim 9, Chandramohanan teaches (Fig. 4) the sealing assembly further comprises a sealing member (44) disposed between said ring and said case such that said ring is disposed between said sealing member and said shaft.
Regarding claim 11, Chandramohanan teaches (Fig. 4) said isolator and said shaft together define an insulating cavity (66) therebetween to further seal said bearing housing interior and said turbine housing interior.
Regarding claim 13, Chandramohanan teaches (Fig. 4) said isolator is fixedly coupled to said shaft.
Regarding claim 21, Chandramohanan teaches (Fig. 4) said first sealing surface of said ring is flat.
Regarding claim 22, Chandramohanan teaches (Fig. 4) said second sealing surface of said isolator is flat.
Regarding claim 23, Chandramohanan teaches (Fig. 4) said first sealing surface of said ring is moveable away from said second sealing surface of said isolator to form a gap therebetween (the ring is capable of moving away by virtue of the spring 244a). 
Regarding claim 24, Chandramohanan teaches (Fig. 4) said first sealing surface of said ring and said second sealing surface of said isolator are together configured to generate a film pressure in said gap to act as a barrier against blowby of exhaust gas (see Paragraph [0037]).
Regarding claim 25, Chandramohanan teaches (Fig. 4) said isolator defines pressure-generating grooves for generating said film pressure between said first sealing surface of said ring and said second sealing surface of said isolator (see Paragraph [0037]).
Regarding claim 26, Chandramohanan teaches (Fig. 4) said pressure-generating grooves are spiraled (see Paragraph [0037]). 
Regarding claim 27, Chandramohanan teaches (Fig. 4) said isolator in cross-section is generally L-shaped. 
Regarding claim 28, Chandramohanan teaches (Fig. 4) said isolator in cross-section is generally Z-shaped.
Regarding claim 29, Chandramohanan teaches (Fig. 4) said isolator is rotationally coupled with said shaft such that said isolator rotates with said shaft. 
Regarding claim 30, Chandramohanan teaches (Fig. 4) said sealing assembly is a non-contacting face seal. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Liebl et al. (US7789636).
Anderson teaches the turbocharger as set forth in claim 1, but fails to explicitly teach said deformable component is disposed between said shaft and said case such that said deformable component is unobstructed by said case radially between said shaft and said deformable component.
In an analogous art, Liebl teaches a turbocharger seal. Liebl teaches (Fig. 2) a deformable component (19) disposed between a shaft (10) and a casing (7) such that the deformable component is unobstructed by the casing radially between the shaft and the deformable component.
It is obvious to combine prior art elements according to known methods to yield predictable results. See MPEP 2143A. In the present case, the prior art includes each element claimed, although not necessarily in a single reference. The only difference between the claimed invention and the prior art is the lack of actual combination of elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods. In combination, the deformable component would perform the same whether it is obstructed or unobstructed by the case. One of ordinary skill in the art would have recognized that the result of the combination would be a predictable seal structure. 
Thus, It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the turbocharger of Anderson and change the deformable component to be disposed between said shaft and said case such that said deformable component is unobstructed by said case radially between said shaft and said deformable component as taught by Liebl as a combination of known prior art elements according to known methods to yield predictable results. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson.
Anderson teaches the turbocharger as set forth in claim 1, but fails to teach in Fig. 3 the sealing assembly further comprises a sealing member disposed between said ring and said case such that said ring is disposed between said sealing member and said shaft.
However, Anderson teaches in Fig. 1 a sealing support (30) has sealing members (unnumbered) between the sealing support and the casing (generally 54). Anderson further teaches in Fig. 2 a sealing member (166) between a sealing collar (163) and the casing (generally 154). Thus, Anderson teaches providing sealing between the casing and various seal components with sealing members. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the turbocharger of Anderson Fig. 3 and change it so that the sealing assembly further comprises a sealing member disposed between said ring and said case such that said ring is disposed between said sealing member and said shaft as taught by Anderson in Figures 1 and 2 to provide sealing between the ring and the case. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Ullah et al. (US6322081).
Anderson teaches the turbocharger as set forth in claim 10, but fails to teach said isolator comprises titanium.
In an analogous art, Ullah teaches a turbomachine seal. Ullah teaches (Fig. 1) a seal rotor (20) is formed from titanium, as the material has one of the lowest thermal expansion coefficients of any metal, and satisfies strength requirements for a seal rotor (Col. 1 lines 49-63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the turbocharger of Anderson and change the isolator to comprise titanium as taught by Ullah to provide a material that has one of the lowest thermal expansion coefficients of any metal, and satisfies strength requirements for a seal rotor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383. The examiner can normally be reached M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON A CORDAY/Examiner, Art Unit 3745
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745